EXHIBIT 10.37

THIS DOCUMENT WAS PREPARED

BY AND WHEN RECORDED, RETURN

BY MAIL TO:

Erika K. Del Duca, Esq.

Milbank, Tweed, Hadley & McCloy LLP

1 Chase Manhattan Plaza

New York, NY 10005-1413

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING
dated December 1, 2005 (together with any amendments or modifications hereto in
effect from time to time, the “Mortgage”), between WINCUP HOLDINGS, INC., having
an address c/o Radnor Holdings Corporation, Radnor Financial Center, 150 Radnor
Chester Road, Building A, Suite 300, Radnor, Pennsylvania 19087 (“Mortgagor”)
and TENNENBAUM CAPITAL PARTNERS, LLC, having an address of 2951 28th Street,
Suite 1000, Santa Monica, CA 90405, in its capacity as collateral agent
(together with its successors and assigns in such capacity, “Mortgagee”).

WITNESSETH:

WHEREAS, the Lenders (as defined in the Credit Agreement (as defined below))
have extended, at the request of Radnor Holdings Corporation (the “Company”),
$92,600,000 aggregate principal amount of Tranche A Loans (the “Tranche A
Loans”) and $2,400,000 aggregate principal amount of Tranche B Loans (the
“Tranche B Loans”) (the Tranche A Loans and the Tranche B Loans are collectively
referred to herein as the “Loans”); the total aggregate principal amount of the
Loans not exceeding ninety-five million dollars ($95,000,000) and which Loans
are evidenced by the Tranche A Notes executed by the Company (the “Tranche A
Notes”) and Tranche B Notes executed by the Company (the “Tranche B Notes”)
pursuant to that certain Credit Agreement, of even date herewith (the “Credit
Agreement”), between the Company, the Company’s subsidiaries that provide
guarantees under the Credit Agreement (the “Guarantors”), the Lenders and
Tennenbaum Capital Partners, LLC, as agent and collateral agent;

WHEREAS, the Company, the Guarantors, and Mortgagee, as collateral agent, have
entered into that certain Tranche A Security Agreement (the “Tranche A Security
Agreement”) dated as of the date hereof pursuant to which the Company and the
Guarantors have granted a security interest in, and undertaken obligations with
respect to, certain collateral and other property described therein;

WHEREAS, Mortgagor is the owner of fee simple title to certain tract of land
located at 150 Fourth Avenue in the Village of Mt. Sterling, County of Madison,
State of Ohio, as more particularly described in Schedule “A” attached hereto
and made a part hereof (the “Real Estate”);

WHEREAS, pursuant to the Credit Agreement, the Guarantors have unconditionally
guaranteed the repayment of the indebtedness evidenced and represented by the
Tranche A Notes (the



--------------------------------------------------------------------------------

“Indebtedness”), as well as the payment, performance, observance and discharge
by the Company of all obligations, covenants, conditions and agreements made by
the Company to, with, in favor of and for the benefit of Mortgagee or any of the
Tranche A Lenders (as defined in the Credit Agreement) under the Credit
Agreement and the Other Documents (as defined below);

WHEREAS, Mortgagee and the Tranche A Lenders, as a condition precedent to the
transactions contemplated by the Credit Agreement, have required that Mortgagor
execute and deliver this Mortgage in favor of Mortgagee; and

WHEREAS, Mortgagor is one of the Guarantors and Mortgagor will directly and
substantially benefit from the transactions contemplated by the Credit
Agreement.

GRANTING CLAUSES

NOW, THEREFORE, to secure to Mortgagee (i) the payment or performance and
discharge of all sums due under this Mortgage, including disbursements and taxes
and insurance on the Property and any other sums advanced in accordance with the
terms hereof or the Credit Agreement or any of the Other Documents to protect
the security of this Mortgage, the Credit Agreement or any of the Other
Documents, plus interest on such disbursements and advances at the rates set
forth in the Credit Agreement; (ii) the payment or performance and discharge of
all terms, conditions and covenants, including the Secured Obligations, set
forth in the Credit Agreement and the Other Documents, other than the payment of
principal, prepayment premium, if any, and interest on, the Tranche B Loans and
the performance of the Guarantors with respect thereto; and (iii) the payment or
performance and discharge of all other obligations or indebtedness of Mortgagor,
the other Guarantors or the Company to Tranche A Lenders of whatever kind or
character and whenever borrowed or incurred under the Credit Agreement or the
Other Documents, including without limitation, principal, prepayment premium, if
any, and interest (as the same may vary in accordance with the terms of the
Credit Agreement) on the Tranche A Loans (but excluding the payment of
principal, prepayment premium, if any, and interest on, the Tranche B Loans),
fees, late charges and expenses, including attorneys’ fees (subsections (i),
(ii) and (iii) collectively, the “Liabilities”), Mortgagor has warranted,
mortgaged, granted, conveyed, assigned, remised and released and by these
presents DOES HEREBY WARRANT, MORTGAGE, GRANT, CONVEY, ASSIGN, REMISE

AND RELEASE TO MORTGAGEE, ITS SUCCESSORS AND ASSIGNS FOREVER, AND HEREBY GRANTS
A CONTINUING SECURITY INTEREST TO MORTGAGEE IN all of Mortgagor’s right, title
and interest now owned or hereafter acquired in and to each of the following
(collectively, the “Property”):

(A) The Real Estate;

(B) Any and all buildings and improvements now or hereafter erected on, under or
over the Real Estate (the “Improvements”);

(C) Any and all fixtures, machinery, equipment and other articles of real,
personal or mixed property, belonging to Mortgagor, at any time now or hereafter
installed in, attached to or situated in or upon the Real Estate, or the
Improvements, or used or intended to be used in connection with the Real Estate,
or in the operation of the Improvements, plant, business or dwelling situate
thereon, whether or not such real, personal or mixed property is or shall be
affixed thereto, and all replacements, substitutions and proceeds of the
foregoing (all of the foregoing herein called the “Service Equipment”),
including without limitation: (i) all appliances, furniture and furnishings; all
articles of interior decoration, floor,

 

Page 2



--------------------------------------------------------------------------------

wall and window coverings; all office, restaurant, bar, kitchen and laundry
fixtures, utensils, appliances and equipment; all supplies, tools and
accessories; all storm and screen windows, shutters, doors, decorations,
awnings, shades, blinds, signs, trees, shrubbery and other plantings; (ii) all
building service fixtures, machinery and equipment of any kind whatsoever; all
lighting, heating, ventilating, air conditioning, refrigerating, sprinkling,
plumbing, security, irrigating, cleaning, incinerating, waste disposal,
communications, alarm, fire prevention and extinguishing systems, fixtures,
apparatus, machinery and equipment; all elevators, escalators, lifts, cranes,
hoists and platforms; all pipes, conduits, pumps, boilers, tanks, motors,
engines, furnaces and compressors; all dynamos, transformers and generators;
(iii) all building materials, building machinery and building equipment
delivered on site to the Real Estate during the course of, or in connection with
any construction or repair or renovation of the Improvements; (iv) all parts,
fittings, accessories, accessions, substitutions and replacements therefor and
thereof; and (v) all files, books, ledgers, reports and records relating to any
of the foregoing;

(D) Any and all leases, subleases, tenancies, licenses, occupancy agreements or
agreements to lease all or any portion of the Real Estate, Improvements, Service
Equipment or all or any other portion of the Property and all extensions,
renewals, amendments, modifications and replacements thereof, and any options,
rights of first refusal or guarantees relating thereto (collectively, the
“Leases”); all rents, income, receipts, revenues, security deposits, escrow
accounts, reserves, issues, profits, awards and payments of any kind payable
under the Leases or otherwise arising from the Real Estate, Improvements,
Service Equipment or all or any other portion of the Property including, without
limitation, minimum rents, additional rents, percentage rents, parking,
maintenance and deficiency rents (collectively, the “Rents”); all of the
following personal property to the extent assignable (collectively referred to
as the “Contracts”): all accounts, general intangibles and contract rights
(including any right to payment thereunder, whether or not earned by
performance) of any nature relating to the Real Estate, Improvements, Service
Equipment or all or any other portion of the Property or the use, occupancy,
maintenance, construction, repair or operation thereof; all management
agreements, franchise agreements, utility agreements and deposits, building
service contracts, maintenance contracts, construction contracts and architect’s
agreements; all maps, plans, surveys and specifications; all warranties and
guaranties; all permits, licenses and approvals; and all insurance policies,
books of account and other documents, of whatever kind or character, relating to
the use, construction upon, occupancy, leasing, sale or operation of the Real
Estate, Improvements, Service Equipment or all or any other portion of the
Property;

(E) Any and all estates, rights, tenements, hereditaments, privileges,
easements, reversions, remainders and appurtenances of any kind benefiting or
appurtenant to the Real Estate, Improvements or all or any other portion of the
Property; all means of access to and from the Real Estate, Improvements or all
or any other portion of the Property, whether public or private; all streets,
alleys, passages, ways, water courses, water and mineral rights relating to the
Real Estate, Improvements or all or any other portion of the Property; all
rights of Mortgagor as declarant or unit owner under any declaration of
condominium or association applicable to the Real Estate, Improvements or all or
any other portion of the Property including, without limitation, all development
rights and special declarant rights; and all other claims or demands of
Mortgagor, either at law or in equity, in possession or expectancy of, in, or to
the Real Estate, Improvements or all or any other portion of the Property (all
of the foregoing described in this subsection E herein called the
“Appurtenances”); and

(F) Any and all “proceeds” of any of the above-described Real Estate,
Improvements, Service Equipment, Leases, Rents, Contracts and Appurtenances,
which term “proceeds” shall have the meaning given to it in the Uniform
Commercial Code, as amended, (the “Code”) of the State in which the Real Estate
is located (collectively, the “Proceeds”) and shall additionally include
whatever is received upon the use, lease, sale, exchange, transfer, collection
or other utilization or any disposition or

 

Page 3



--------------------------------------------------------------------------------

conversion of any of the Real Estate, Improvements, Service Equipment, Leases,
Rents, Contracts and Appurtenances, voluntary or involuntary, whether cash or
non-cash, including, subject to the terms of this Mortgage, proceeds of
insurance and condemnation awards, rental or lease payments, accounts, chattel
paper, instruments, documents, contract rights, general intangibles, equipment
and inventory.

TO HAVE AND TO HOLD the above granted and conveyed Property unto and to the
proper use and benefit of Mortgagee, its successors and assigns, forever, hereby
expressly waiving and releasing any and all right, benefit, privilege, advantage
or exemption under and by virtue of any and all statutes and laws of the State
or other jurisdiction in which the Property is located providing for the
exemption of homesteads from sale on execution or otherwise.

PROVIDED ALWAYS, and these presents are upon the express condition, that if
(i) all the Liabilities are paid and performed in full, and (ii) each and every
representation, warranty, agreement and covenant of this Mortgage and the Credit
Agreement and the Other Documents is complied with and abided by, then this
Mortgage and the estate hereby created shall cease and be null and void and
Mortgagee shall release the lien of this Mortgage at the request and at the sole
cost and expense of Mortgagor. Mortgagor shall pay Mortgagee’s out-of-pocket
costs incurred in connection with such release.

All capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Tranche A Security Agreement. To the extent of any
inconsistency between the terms hereof and the terms of the Tranche A Security
Agreement, the terms of the Tranche A Security Agreement shall control, except
that with respect to the remedies of a mortgagee under the law of the State of
Ohio, the terms of this Mortgage shall govern; provided, however, that Mortgagor
and Mortgagee expressly agree that no conflict shall be deemed to exist where
one document imposes a stricter obligation than another, so long as compliance
with the stricter obligation does not make compliance with the less strict
obligation impossible. This Mortgage, the Tranche A Security Agreement, the
other Collateral Documents (as defined in the Credit Agreement) and any other
instrument given to evidence or further secure the payment and performance of
any of the Liabilities are sometimes hereinafter collectively referred to as the
“Other Documents”. The parties acknowledge and agree that this Mortgage does not
secure the Tranche B Loans as evidenced by the Tranche B Notes or the
obligations of the Guarantors under the Credit Agreement with respect to the
Tranche B Loans.

AND Mortgagor covenants and agrees with and represents to Mortgagee as follows:

1. PROTECTION OF PROPERTY. The parties intend that this Mortgage shall secure
all present advances under the Credit Agreement or any other Liabilities made by
Mortgagee or any Tranche A Lender to or for the benefit of Mortgagor, the
Company, the other Guarantors or the Property, including, without limitation:
(a) principal, interest, late charges, fees and other amounts due under the
Credit Agreement, the Other Documents or this Mortgage; (b) all advances by
Mortgagee to Mortgagor or any other person to pay costs of erection,
construction, alteration, repair, restoration, maintenance and completion of any
Improvements; (c) all advances made or costs incurred by Mortgagee for the
payment of real estate taxes, assessments or other governmental charges,
maintenance charges, insurance premiums, appraisal charges, environmental
inspection, audit, testing or compliance costs, and costs incurred by Mortgagee
for the enforcement and protection of the Property or the lien of this Mortgage;
and (d) all legal fees, costs and other expenses incurred by Mortgagee by reason
of any default or otherwise in connection with the Liabilities. Mortgagor agrees
that if, at any time during the term of this Mortgage or following a foreclosure
hereof (whether before or after the entry of a judgment of foreclosure),
Mortgagor fails to perform or observe any covenant or obligation under this
Mortgage including, without limitation, payment of any of the foregoing,
Mortgagee may (but shall not be obligated

 

Page 4



--------------------------------------------------------------------------------

to) take such steps as are reasonably necessary to remedy any such
nonperformance or nonobservance and provide payment thereof. All amounts
advanced by Mortgagee shall be added to the amount secured by this Mortgage
(and, if advanced after the entry of a judgment of foreclosure, by such judgment
of foreclosure), and shall be due and payable on demand, together with interest
at the rate borne by the Tranche A Loans, such interest to be calculated from
the date of such advance to the date of repayment thereof. Mortgagee is
authorized and empowered to do all things permitted to be done as a mortgagee
under the mechanic’s lien laws of the State of Ohio (including section 1311.14
of the Ohio Revised Code), and all acts amendatory or supplementary thereto.

2. REPRESENTATIONS, WARRANTIES AND COVENANTS.

2.1. Payment and Performance. Mortgagor shall (a) pay to Mortgagee all sums
required to be paid by Mortgagor under the Credit Agreement and the Other
Documents, in accordance with their stated terms and conditions; (b) perform and
comply with all terms, conditions and covenants set forth in the Credit
Agreement and each of the Other Documents by which Mortgagor is bound; and
(c) perform and comply with all of Mortgagor’s obligations and duties as
landlord under any Leases.

2.2. Seisin and Warranty. Mortgagor hereby warrants that (a) Mortgagor is seized
of an indefeasible estate in fee simple in, and warrants the title to, the Real
Estate and the Improvements subject only to those exceptions more particularly
described in the title pro forma case number 05-30870 issued by Commonwealth
Land Title Insurance Company and accepted by Mortgagee in connection with this
transaction (the “Permitted Exceptions”); (b) Mortgagor has the right, full
power and lawful authority to warrant, mortgage, grant, convey, assign, remise
and release the same to Mortgagee in the manner and form set forth herein; and
(c) this Mortgage is a valid and enforceable first lien on the Property.
Mortgagor hereby covenants that Mortgagor shall (a) preserve such title and the
validity and priority of the lien of this Mortgage and shall forever warrant and
defend the same, subject to the Permitted Exceptions, to Mortgagee against all
lawful claims whatsoever; and (b) execute, acknowledge and deliver all such
further documents or assurances as may at any time hereafter be required by
Mortgagee to protect fully the lien of this Mortgage.

2.3. Insurance.

(a) Mortgagor shall obtain and maintain at all times throughout the term of this
Mortgage the following insurance: (i) insurance in accordance with the terms of
the Credit Agreement; (ii) “All-Risk” fire and extended coverage hazard
insurance (non-reporting Commercial Property Policy with Special Cause of Loss
form) covering the Property in an aggregate amount not less than 100% of the
agreed upon full insurable replacement value of the tangible Property, including
coverage for loss of rents or business interruption and excluding roads,
foundations, parking areas, walkways and like improvements to the extent
customarily excluded from policies being issued by insurers of similarly
situated properties; (iii) during the course of any construction,
reconstruction, remodeling or repair of any Improvements, builders’ all-risk
extended coverage insurance (non-reporting Completed Value with Special Cause of
Loss form) in amounts based upon the completed replacement value of the
Improvements (excluding roads, foundations, parking areas, paths, walkways and
like improvements) and endorsed to provide that occupancy by any person shall
not void such coverage; and (iv) if the Improvements are required to be insured
pursuant to the National Flood Insurance Reform Act of 1994, and the regulations
promulgated thereunder, flood insurance in an amount at least equal to the
lesser of the agreed upon full insurable replacement value of the Improvements
or the maximum limit of coverage available.

 

Page 5



--------------------------------------------------------------------------------

(b) Each insurance policy required under this Section shall: (i) be written by
an insurance company authorized or licensed to do business in the state within
which the Real Estate is located having an Alfred M. Best Company, Inc. rating
of “A-” or higher and a financial size category of not less than IX; (ii) be for
terms of a least one year, with premium prepaid; (iii) be subject to the
reasonable approval of Mortgagee as to insurance companies, amounts, content,
forms of policies and expiration dates; and (iv) name Mortgagee, its successors
and assigns: (1) as an additional insured under all liability insurance
policies, and (2) as the first mortgagee, under a standard non-contributory
mortgagee clause, on all property insurance policies and all loss of rents or
loss of business income insurance policies.

(c) Mortgagor further agrees that each insurance policy: (i) shall provide at
least thirty (30) days’ prior written notice to Mortgagee prior to any policy
reduction or cancellation for any reason; (ii) shall contain an endorsement or
agreement by the insurer that any loss shall be payable to Mortgagee in
accordance with the terms of such policy notwithstanding any act or negligence
of Mortgagor which might otherwise result in forfeiture of such insurance;
(iii) shall waive all rights of setoff, counterclaim, deduction or subrogation
against Mortgagor; and (iv) shall exclude Mortgagee from the operation of any
coinsurance clause.

(d) On or before the date hereof, Mortgagor will deliver to Mortgagee
certificates of insurance reasonably satisfactory to Mortgagee evidencing the
existence of all insurance required to be maintained by Mortgagor hereunder
setting forth the respective coverages, limits of liability, carrier, policy
number and period of coverage and showing that such insurance will remain in
effect through the December 31 falling at least six months after the date
hereof, subject only to the payment of premiums as they become due, together
with an Officers Certificate stating that such insurance complies with the
provisions hereof. At least thirty (30) days prior to the expiration of any
insurance policy, Mortgagor shall furnish evidence satisfactory to Mortgagee
that such policy has been renewed or replaced or is no longer required. Nothing
in this Section 2.3 shall be deemed to limit in any respect the obligations of
the Mortgagor under any applicable provision of the Tranche A Security
Agreement.

2.4. Transfer of Title. Except as expressly provided in the Credit Agreement,
without the prior written consent of Mortgagee in each instance, Mortgagor shall
not cause or permit any transfer of the Property or any part thereof, whether
voluntarily, involuntarily (other than by reason of condemnation) or by
operation of law, nor shall Mortgagor enter into any agreement or transaction to
transfer, or accomplish in form or substance a transfer, of the Property. A
“transfer” of the Property includes: (a) the direct or indirect sale, transfer
or conveyance of the Property or any portion thereof or interest therein;
(b) the execution of an installment sale contract or similar instrument
affecting all or any portion of the Property; (c) if Mortgagor, or any general
partner or member of Mortgagor, is a corporation, partnership, limited liability
company or other business entity, the transfer (whether in one transaction or a
series of transactions) of any stock, partnership, limited liability company or
other ownership interests in such corporation, partnership, limited liability
company or entity other than the transfer of any such interest between or among
the members of Mortgagor, or to the estate of its current owner, upon the death
of such owner; (d) if Mortgagor, or any general partner or member of Mortgagor,
is a corporation, the creation or issuance of new stock by which an aggregate of
more than 10% of such corporation’s stock shall be vested in a party or parties
who are not now stockholders; and (e) an agreement by Mortgagor leasing all or a
substantial part of the Property for other than actual occupancy by a space
tenant thereunder or a sale, assignment or other transfer of or the grant of a
security interest in and to any Leases.

2.5. No Encumbrances. Except as permitted in the Credit Agreement and for the
Permitted Exceptions, Mortgagor shall not create or permit to exist any
mortgage, pledge, lien, security interest

 

Page 6



--------------------------------------------------------------------------------

(including, without limitation, a purchase money security interest),
encumbrance, attachment, levy, distraint or other judicial process on or against
the Property or any part thereof (including, without limitation, fixtures and
other personalty), whether superior or inferior to the lien of this Mortgage.

2.6. Removal of Fixtures. Except as permitted in the Credit Agreement or the
Tranche A Security Agreement, Mortgagor shall not remove or permit to be removed
from the Real Estate any fixtures presently or in the future owned by Mortgagor
as the term “fixtures” is defined by the law of the state where the Property is
located (unless such fixtures have been replaced with similar fixtures of equal
or greater utility and value).

2.7. Compliance with Applicable Laws. Mortgagor agrees to observe, conform and
comply, and to cause its tenants to observe, conform and comply in all material
respects with all applicable federal, state, county, municipal and other
governmental or quasi-governmental laws, rules, regulations, ordinances, codes,
requirements, covenants, conditions, orders, licenses, permits, approvals and
restrictions, including without limitation, Environmental Laws (as defined
below) and the Americans with Disabilities Act of 1990 (collectively, the “Legal
Requirements”), now or hereafter affecting all or any part of the Property, its
occupancy or the business or operations now or hereafter conducted thereon and
the personalty contained therein, within such time as required by such Legal
Requirements to the extent the non-observance, non-conformance or non-compliance
with the Legal Requirements could have a Material Adverse Effect. Mortgagor
represents and warrants that the Property currently is in compliance in all
material respects with all Legal Requirements applicable to the Property.

2.8. Damage, Destruction and Condemnation.

(a) If all or any part of the Property shall be damaged or destroyed, or if
title to or the temporary use of the whole or any part of the Property shall be
taken or condemned by a competent authority for any public or quasi-public use
or purpose, subject to the terms of the Credit Agreement, there shall be no
abatement or reduction in the amounts payable by Mortgagor under the Credit
Agreement and Mortgagor shall continue to be obligated to make such payments.

(b) If all or any part of the Property is partially or totally damaged or
destroyed, Mortgagor shall give prompt notice thereof to Mortgagee, and
Mortgagee may make proof of loss if not made promptly by Mortgagor. Mortgagor
hereby authorizes and directs any affected insurance company to make payment in
excess of $500,000 under such insurance, including return of unearned premiums,
to Mortgagee instead of to Mortgagor and Mortgagee jointly, and Mortgagor
appoints Mortgagee as Mortgagor’s attorney-in-fact to endorse any draft thereof,
which appointment, being for security, is coupled with an interest and
irrevocable. Mortgagee is hereby authorized and empowered by Mortgagor to
settle, adjust or compromise, any claim for loss, damage or destruction to the
Property if Mortgagor does not promptly settle, adjust or compromise such claim.
Mortgagor shall pay all costs of collection of insurance proceeds payable on
account of such damage or destruction. Mortgagor shall have no claim against the
insurance proceeds, or be entitled to any portion thereof, and all rights to the
insurance proceeds are hereby assigned to Mortgagee as security for payment of
the Liabilities. Mortgagee and Mortgagor shall pay or apply all or any part of
the insurance proceeds in accordance with the terms of the Credit Agreement.

(c) Promptly upon obtaining knowledge of the institution of any proceeding for
the condemnation of all or any part of the Property, Mortgagor shall give notice
to Mortgagee. Mortgagor shall, at its sole cost and expense, diligently
prosecute any such proceeding and shall consult with Mortgagee, its attorneys
and experts, and shall cooperate with it in the defense of any such proceeding.
Mortgagee may participate in any such proceeding and Mortgagor shall from time
to time deliver to

 

Page 7



--------------------------------------------------------------------------------

Mortgagee all instruments requested by it to permit such participation.
Mortgagor shall not, without Mortgagee’s prior written consent in accordance
with the Credit Agreement, enter into any agreement (i) for the taking or
conveyance in lieu thereof of all or any part of the Property, or (ii) to
compromise, settle or adjust any such proceeding. All awards and proceeds of
condemnation in excess of $500,000 are hereby assigned to Mortgagee, and
Mortgagor, upon request by Mortgagee, agrees to make, execute and deliver any
additional assignments or documents necessary from time to time to enable
Mortgagee to collect the same. Such awards and proceeds shall be paid or applied
by Mortgagee and Mortgagor, in accordance with the applicable provisions of the
Credit Agreement.

(d) Nothing herein shall relieve Mortgagor of its duty to repair, restore,
rebuild or replace the Property following damage or destruction or partial
condemnation if no or inadequate insurance proceeds or condemnation awards are
available to defray the cost of repair, restoration, rebuilding or replacement.

(e) Nothing in this Section 2.8 shall be deemed to limit in any respect the
obligations of the Mortgagor under any applicable provision of the Credit
Agreement or Other Collateral Documents. In the event of any conflict between
the terms of this Section 2.8 and the terms of the Credit Agreement, the term of
the Credit Agreement shall apply.

2.9. Required Notices. Mortgagor shall notify Mortgagee within five (5) days of:
(a) receipt of any notice from any governmental or quasi-governmental authority
relating to the structure, use or occupancy of the Property or alleging a
violation of any Legal Requirement; (b) a substantial change in the occupancy or
use of all or any part of the Property; (c) receipt of any default notice from
the holder of any lien or security interest in all or any part of the Property;
(d) commencement of any litigation that could have a Material Adverse Effect;
(e) a pending or threatened condemnation of all or any part of the Property;
(f) a fire or other casualty causing damage in excess of $10,000 to all or any
part of the Property; (g) receipt of any notice with regard to any Release of
Hazardous Substances (as such terms are defined below) or any other
environmental matter which could have a Material Adverse Effect; (h) receipt of
any request for information, demand letter or notification of potential
liability from any entity relating to potential responsibility for investigation
or clean-up of Hazardous Substances on the Property or at any other site owned
or operated by Mortgagor; (i) receipt of any notice from any tenant of all or
any part of the Property alleging a default, failure to perform or any right to
terminate its lease or to set-off rents; or (j) receipt of any notice of the
imposition of, or of threatened or actual execution on, any lien on or security
interest in all or any part of the Property.

3. SECURITY AGREEMENT; FINANCING STATEMENT. This Mortgage constitutes a
financing statement filed as a fixture filing in the County Recorder’s Office
(the “Official Records”) in which the Real Estate is situated with respect to
any and all fixtures included within the term “Property” as used herein, and
with respect to any goods or other personal property that may now be or
hereafter become such fixtures. For purposes of such financing statement,
Mortgagor is the “debtor” and Mortgagee is the “secured party”, and their
respective mailing addresses are those set out in this Mortgage. Mortgagor
hereby grants to Mortgagee a security interest in the personal and other
property (other than real property) included in the Property, and all
replacements of, substitutions for, and additions to, such property, and the
proceeds thereof. Mortgagor shall, at Mortgagor’s own expense, execute, deliver,
file and refile any financing or continuation statements or other security
agreements Mortgagee may reasonably require from time to time to perfect,
confirm or maintain the lien of this Mortgage with respect to such property. A
photocopy of an executed financing statement shall be effective as an original.
Without limiting the foregoing, if Mortgagor fails to execute, deliver and file
such instruments within ten (10) days after written demand by Mortgagee,
Mortgagor hereby irrevocably appoints Mortgagee attorney-in-fact for Mortgagor
to execute, deliver and file such instruments for or on

 

Page 8



--------------------------------------------------------------------------------

behalf of Mortgagor at Mortgagor’s expense, which appointment, being for
security, is coupled with an interest and shall be irrevocable.

4. ASSIGNMENT OF LEASES.

4.1. Mortgagor hereby absolutely, presently and unconditionally conveys,
transfers and assigns to Mortgagee all of Mortgagor’s right, title and interest,
now existing or hereafter arising, in and to the Leases and Rents.
Notwithstanding that this assignment is effective immediately, so long as no
Event of Default exists, Mortgagor shall have the privilege under a revocable
license granted hereby to operate and manage the Property and to collect, as
they become due, but not prior to accrual, the Rents. Mortgagor shall receive
and hold such Rents in trust as a fund to be applied, and Mortgagor hereby
covenants and agrees that such Rents shall be so applied, first to the
operation, maintenance and repair of the Property and the payment of interest,
principal and other sums becoming due under the Liabilities, before retaining
and/or disbursing any part of the Rents for any other purpose. The license
herein granted to Mortgagor shall automatically, without notice or any other
action by Mortgagee, terminate upon the occurrence of an Event of Default, and
all Rents subsequently collected or received by Mortgagor shall be held in trust
by Mortgagor for the sole and exclusive benefit of Mortgagee. Nothing contained
in this Section 4.1, and no collection by Mortgagee of Rents, shall be construed
as imposing on Mortgagee any of the obligations of the lessor under the Leases.

4.2. Mortgagor shall timely perform all of its obligations under the Leases.
Mortgagor represents and warrants that: (a) Mortgagor has title to and full
right to assign presently, absolutely and unconditionally the Leases and Rents;
(b) no other assignment of any interest in any of the Leases or Rents has been
made; (c) there are no leases or agreements to lease all or any portion of the
Property now in effect except the Leases, true and complete copies of which have
been furnished to Mortgagee, and no written or oral modifications have been made
thereto; (d) there is no existing default by Mortgagor or by any tenant under
any of the Leases, nor has any event occurred which due to the passage of time,
the giving or failure to give notice, or both, would constitute a default under
any of the Leases and, to the best of Mortgagor’s knowledge, no tenant has any
defenses, set-offs or counterclaims against Mortgagor; (e) the Leases are in
full force and effect; and (f) Mortgagor has not accepted Rent under any Lease
more than thirty (30) days in advance of its accrual, and payment thereof has
not otherwise been forgiven, discounted or compromised.

5. DECLARATION OF NO OFFSET. Mortgagor represents to Mortgagee that Mortgagor
has no knowledge of any offsets, counterclaims or defenses to the Liabilities
either at law or in equity. Mortgagor shall, within ten (10) days after written
request, furnish to Mortgagee or Mortgagee’s designee a written statement in
form reasonably satisfactory to Mortgagee stating the amount due under the
Liabilities and whether, to Mortgagor’s knowledge, there are offsets or defenses
against the same, and if so, the nature and extent thereof.

6. ENVIRONMENTAL MATTERS.

6.1. Definitions. As used herein, “Environmental Laws” shall mean all applicable
existing or future federal, state and local statutes, ordinances, regulations,
rules, executive orders, standards and requirements, including the requirements
imposed by common law, concerning or relating to industrial hygiene and the
protection of health and the environment including but not limited to: (a) those
relating to the generation, manufacture, storage, transportation, disposal,
release, emission or discharge of Hazardous Substances (as hereinafter defined);
(b) those in connection with the construction, fuel supply, power generation and
transmission, waste disposal or any other operations or processes relating to
the Property; and (c) those relating to the atmosphere, soil, surface and ground
water, wetlands, stream

 

Page 9



--------------------------------------------------------------------------------

sediments and vegetation on, under, in or about the Property. Any terms
mentioned herein which are defined in any Environmental Law shall have the
meanings ascribed to such terms in said laws; provided, however, that if any of
such laws are amended so as to broaden any term defined therein, such broader
meaning shall apply subsequent to the effective date of such amendment.

6.2. Representations, Warranties and Covenants. Except as disclosed in that
certain Phase I Environmental Site Assessment Update dated February 18, 2003,
prepared by URS Corporation (a copy of which has been provided by Mortgagor to
Mortgagee), Mortgagor represents, warrants, covenants and agrees as follows:

(a) To Mortgagor’s knowledge, neither Mortgagor nor the Property or any occupant
thereof is in material violation of or subject to any existing, pending or
threatened investigation or inquiry by any governmental authority pertaining to
any Environmental Law. Mortgagor shall not cause or permit the Property to be in
violation in any material respect of, or do anything which would subject the
Property to any remedial obligations under, any Environmental Law, and shall
promptly notify Mortgagee in writing of any existing, pending or threatened
investigation or inquiry of which Mortgagor has knowledge by any governmental
authority in connection with any Environmental Law. In addition, Mortgagor shall
provide Mortgagee with copies of any and all material written communications
with any governmental authority in connection with any violation of any
Environmental Law, concurrently with Mortgagor’s giving or promptly after
Mortgagor’s receiving of same.

(b) To Mortgagor’s knowledge, no material release, spill, discharge, leak,
disposal or emission (individually a “Release” and collectively, “Releases”) of
a Hazardous Material (as defined in the Credit Agreement), including gasoline,
petroleum products, explosives, toxic substances, solid wastes and radioactive
materials in any material amount (collectively, “Hazardous Substances”) has
occurred, nor are there any visible signs of, any Release(s) at, upon, under or
within the Property. During the term of this Mortgage, to the extent required by
any Environmental Laws, Mortgagor shall remove or remediate any Release at the
Property promptly upon discovery at its sole cost and expense.

(c) To Mortgagor’s knowledge, the Property has never been used by the previous
owners and/or operators nor has it or will it be used by Mortgagor during the
term of this Mortgage to refine, produce, store, handle, transfer, process,
transport, generate, manufacture, heat, treat, recycle or dispose of Hazardous
Substances, except for such quantities as are handled in accordance with
applicable manufacturers’ instructions and Environmental Laws and in proper
storage containers as are necessary for the operation of the commercial business
of Mortgagor or its tenants (“Permitted Substances”).

(d) The Property: (i) is being and has been operated by Mortgagor in compliance
in all material respects with all Environmental Laws, and all permits required
thereunder have been obtained and complied with in all material respects; and
(ii) does not have any Hazardous Substances present excepting Permitted
Substances.

(e) Mortgagor will, and will cause its tenants to, operate the Property in
material compliance with all Environmental Laws and, other than Permitted
Substances, will not place or permit to be placed any Hazardous Substances on
the Property.

(f) During Mortgagor’s period of ownership of the Real Estate, and to
Mortgagor’s knowledge prior thereto, no lien has been attached to or threatened
to be imposed upon the Property, and, to Mortgagor’s knowledge, there is no
basis for the imposition of any such lien based on any governmental action under
Environmental Laws. In the event that any environmental lien is filed against
the Property, Mortgagor shall, within thirty (30) days from the date that
Mortgagor is given notice of

 

Page 10



--------------------------------------------------------------------------------

such lien (or within such shorter period of time as is appropriate in the event
that steps have commenced to have the Property sold), either: (i) pay the claim
and remove the lien from the Property; or (ii) furnish a cash deposit, bond or
other security reasonably satisfactory in form and substance to Mortgagee in an
amount sufficient to discharge the claim out of which the lien arises.

6.3. Right to Inspect and Cure. To the extent provided in the Tranche A Security
Agreement, Mortgagee shall have the right to conduct or have conducted by its
agents or contractors such environmental inspections, audits and tests as
Mortgagee shall deem necessary or advisable from time to time at the sole cost
and expense of Mortgagor.

Nothing in this Article 6 shall be deemed to limit in any respect the
obligations of the Mortgagor under any applicable provision of the Tranche A
Security Agreement.

7. INTENTIONALLY DELETED

8. REMEDIES. If an Event of Default (as defined in the Credit Agreement) shall
have occurred, Mortgagee may take any of the following actions:

8.1. Acceleration. Mortgagee may exercise all rights and remedies under the
Credit Agreement.

8.2. Possession. Mortgagee may enter upon and take possession of the Property,
with or without legal action, lease the Property, collect therefrom all rentals
and, after deducting all out-of-pocket costs of collection and administration
expense, apply the net rentals to any one or more of the following items in such
manner and in such order of priority as Mortgagee, in Mortgagee’s sole
discretion, may elect: the payment of any sums due under any prior lien, taxes,
water and sewer rents, charges and claims, insurance premiums and all other
carrying charges, to the maintenance, repair or restoration of the Property, or
on account of the Liabilities. Mortgagee is given full authority to do any act
which Mortgagor could do in connection with the management and operation of the
Property. This covenant is effective either with or without any action brought
to foreclose this Mortgage and without applying for a receiver of such rents. In
addition to the foregoing, upon the occurrence of an Event of Default, Mortgagor
shall pay monthly in advance to Mortgagee or to any receiver appointed to
collect said rents the fair and reasonable rental value for Mortgagor’s use and
occupation of the Property, and upon default in any such payment Mortgagor shall
vacate and surrender the possession of the Property to Mortgagee or to such
receiver. If Mortgagor does not vacate and surrender the Property then Mortgagor
may be evicted by summary proceedings.

8.3. Foreclosure. Mortgagee may institute any one or more actions of mortgage
foreclosure against all or any part of the Property, or take such other action
at law, equity or by contract for the enforcement of this Mortgage and
realization on the security herein or elsewhere provided for, as the law may
allow, and may proceed therein to final judgment and execution for the entire
unpaid balance of the Liabilities. The unpaid balance of any judgment shall bear
interest at the greater of (a) the statutory rate provided for judgments, or
(b) the rate borne by the Tranche A Loans. Without limiting the foregoing,
Mortgagee may foreclose this Mortgage and exercise its rights as a secured party
for all or any portion of the Liabilities which are then due and payable,
subject to the continuing lien of this Mortgage for the balance not then due and
payable. In case of any sale of the Property by judicial proceedings, the
Property may be sold in one parcel or in such parcels, manner or order as
Mortgagee in its sole discretion may elect. Mortgagor, for itself and anyone
claiming by, through or under it, hereby agrees that Mortgagee shall in no
manner, in law or in equity, be limited, except as herein provided, in the
exercise of its rights in the Property or in any other security hereunder or
otherwise appertaining to the Liabilities or any other obligation secured by
this Mortgage, whether by any statute, rule or precedent which may

 

Page 11



--------------------------------------------------------------------------------

otherwise require said security to be marshalled in any manner and Mortgagor,
for itself and others as aforesaid, hereby expressly waives and releases any
right to or benefit thereof. The failure to make any tenant a defendant to a
foreclosure proceeding shall not be asserted by Mortgagor as a defense in any
proceeding instituted by Mortgagee to collect the Liabilities or any deficiency
remaining unpaid after the foreclosure sale of the Property.

8.4. Appointment of Receiver. Upon the occurrence of an Event of Default,
Mortgagee, as a matter of right and without regard to the then value of the
Property or the adequacy of any security for the Liabilities, shall have the
right to apply to any court having jurisdiction to appoint a receiver or
receivers for the Property, and Mortgagor hereby irrevocably consents to such
appointment. Any such receiver or receivers shall have all the usual powers and
duties of receivers in like or similar cases and all the powers and duties of
Mortgagee in case of entry as provided herein. Mortgagor agrees to promptly
deliver to any such receiver all Leases, Rents, Contracts, documents, financial
data and other information requested by such receiver in connection with the
Property and, without limiting the foregoing, Mortgagor hereby authorizes
Mortgagee to deliver to any such receiver any or all of the Leases, Rents,
Contracts, documents, data and information in Mortgagee’s possession relating to
the Property.

8.5. Rights as a Secured Party. Mortgagee shall have, in addition to other
rights and remedies available at law or in equity, the rights and remedies of a
secured party under the Code. Mortgagee may elect to foreclose such of the
Property as then comprise fixtures pursuant either to the law applicable to
foreclosure of an interest in real estate or to that applicable to personal
property under the Code. To the extent permitted by law, Mortgagor waives the
right to any stay of execution and the benefit of all exemption laws now or
hereafter in effect.

8.6. Excess Monies. Mortgagee may apply on account of the Liabilities any
unexpended monies still retained by Mortgagee that were paid by Mortgagor to
Mortgagee: (a) for the payment of, or as security for the payment of taxes,
assessments or other governmental charges, insurance premiums, or any other
charges; or (b) to secure the performance of some act by Mortgagor.

8.7. Other Remedies. Mortgagee shall have the right, from time to time, to bring
an appropriate action to recover any sums required to be paid by Mortgagor under
the terms of this Mortgage, as they become due, without regard to whether or not
any other Liabilities shall be due, and without prejudice to the right of
Mortgagee thereafter to bring an action of mortgage foreclosure, or any other
action, for any default by Mortgagor existing at the time the earlier action was
commenced. In addition, Mortgagee shall have the right to set-off all or any
part of any amount due by Mortgagor to Mortgagee under any of the Liabilities,
against any indebtedness, liabilities or obligations owing by Mortgagee in any
capacity to Mortgagor, including any obligation to disburse to Mortgagor any
funds or other property on deposit with or otherwise in the possession, control
or custody of Mortgagee.

8.8. Attorney-In-Fact. Mortgagor hereby constitutes Mortgagee its
attorney-in-fact with full power of substitution to take possession of the
Property upon any Event of Default and, as Mortgagee in its sole discretion
deems necessary or proper, to execute and deliver all instruments required by
Mortgagee to accomplish the disposition of the Property; this power of attorney
is a power coupled with an interest and is irrevocable while any of the
Liabilities are outstanding.

8.9. Waiver. Mortgagor waives, to the extent permitted by law, (a) the benefit
of all laws now existing or that may hereafter be enacted providing for any
appraisement before sale of any portion of the Property, (b) all rights of
reinstatement, redemption, valuation, appraisement, homestead, moratorium,
exemption, extension, stay of execution, notice of election to mature or declare
due the whole of the Liabilities in the event of foreclosure of the liens hereby
created, (c) all rights and remedies

 

Page 12



--------------------------------------------------------------------------------

which Mortgagor may have or be able to assert by reason of the laws of the State
of Ohio pertaining to the rights and remedies of sureties, and (d) any rights,
legal or equitable, to require marshaling of assets or to require foreclosure
sales in a particular order. Without limiting the generality of the preceding
sentence, Mortgagor, on its own behalf and on behalf of each and every person
acquiring any interest in or title to the Property subsequent to the date of
this Mortgage, hereby irrevocably waives, to the extent permitted by law, any
and all rights of reinstatement or redemption from sale or from or under any
order, judgment or decree of foreclosure of this Mortgage or under any sale
pursuant to any statute order decree or judgment of any court. Mortgagor, for
itself and for all persons hereafter claiming through or under it or who may at
any time hereafter become holders of liens junior to the lien of this Mortgage,
hereby expressly waives and releases all rights to direct the order in which any
of the Property shall be sold in the event of any sale or sales pursuant hereto
and to have any of the Property and/or any other property now or hereafter
constituting security for any of the indebtedness secured hereby marshaled upon
any foreclosure of this Mortgage or of any other security for any of said
indebtedness. Mortgagee shall have the right to determine the order in which any
or all of the Property shall be subjected to the remedies provided herein.
Mortgagee shall have the right to determine the order in which any or all
portions of the Liabilities are satisfied from the proceeds realized upon the
exercise of the remedies provided herein, in accordance with the applicable
provisions of the Tranche A Security Agreement.

8.10. No Liability on Mortgagee. Notwithstanding anything contained in this
Mortgage, Mortgagee shall not be obligated to perform or discharge, and does not
undertake to perform or discharge, any obligation, duty or liability of
Mortgagor, whether under this Mortgage, under any of the Leases, under any
Contract or under any other Property, and Mortgagor shall and does hereby agree
to indemnify against and hold Mortgagee harmless of and from: any and all
liabilities, losses or damages which Mortgagee may incur or pay under or with
respect to any of the Property or under or by reason of its exercise of rights
hereunder; and any and all claims and demands whatsoever which may be asserted
against it by reason of any alleged obligations or undertakings on its part to
perform or discharge any of the terms, covenants or agreements contained in any
of the Property or in any of the contracts, documents or instruments evidencing
or creating any of the Property. Mortgagee shall not have responsibility for the
control, care, management or repair of the Property or be responsible or liable
for any negligence in the management, operation, upkeep, repair or control of
the Property resulting in loss, injury or death to any tenant, licensee,
employee, stranger or other person. No liability shall be enforced or asserted
against Mortgagee in its exercise of the powers herein granted to it, and
Mortgagor expressly waives and releases any such liability. Should Mortgagee
incur any such liability, loss or damage under any of the Leases or under or by
reason hereof, or in the defense of any claims or demands, Mortgagor agrees to
reimburse Mortgagee within ten (10) days after demand for the full amount
thereof, including costs, expenses and reasonable attorneys’ fees.
Notwithstanding the foregoing, Mortgagee shall not be released of liability nor
entitled to be indemnified by Mortgagor for any liability, loss or damage to the
extent arising from any act or omission of Mortgagee after Mortgagee takes
physical possession of the Property or becomes owner of the Property.

9. MISCELLANEOUS.

9.1. Notices. All notices and communications under this Mortgage shall be in
writing and shall be given by either (a) hand-delivery, (b) first class mail
(postage prepaid), or (c) reliable overnight commercial courier (charges
prepaid), to the addresses listed in the preamble of this Mortgage. Notice shall
be deemed to have been given and received: (a) if by hand delivery, upon
delivery; (b) if by mail, three (3) business days after the date first deposited
in the United States mail; and (c) if by overnight courier, on the date
scheduled for delivery. A party may change its address by giving written notice
to the other party as specified herein.

 

Page 13



--------------------------------------------------------------------------------

9.2. No Property Manager Lien. Any property management agreement for or relating
to all or any part of the Property, whether now in effect or entered into
hereafter by Mortgagor or on behalf of Mortgagor, shall contain a subordination
provision whereby the property manager forever and unconditionally subordinates
to the lien of this Mortgage any and all mechanic’s lien rights and claims that
it or anyone claiming through or under it may have at any time pursuant to any
statute or law. Such property management agreement or a short form thereof,
including such subordination, shall, at Mortgagee’s request, be recorded with
the office of the recorder of deeds for the county in which the Property is
located. Mortgagor’s failure to cause any of the foregoing to occur shall
constitute an Event of Default under this Mortgage.

9.3. Remedies Cumulative. The rights and remedies of Mortgagee as provided in
this Mortgage, in the Credit Agreement or in any Other Document shall be
cumulative and concurrent, may be pursued separately, successively or together,
may be exercised as often as occasion therefor shall arise, and shall be in
addition to any other rights or remedies conferred upon Mortgagee at law or in
equity. The failure, at any one or more times, of Mortgagee to assert the right
to declare the Liabilities due, grant any extension of time for payment of the
Liabilities, take other or additional security for the payment thereof, release
any security, change any of the terms of the Credit Agreement or any of the
Other Documents, or waive or fail to exercise any right or remedy under the
Credit Agreement or any Other Document shall not in any way affect this Mortgage
or the rights of Mortgagee.

9.4. No Implied Waiver. Mortgagee shall not be deemed to have modified or waived
any of its rights or remedies hereunder unless such modification or waiver is in
writing and signed by Mortgagee, and then only to the extent specifically set
forth therein. A waiver in one event shall not be construed as continuing or as
a waiver of or bar to such right or remedy on a subsequent event.

9.5. Partial Invalidity. The invalidity or unenforceability of any one or more
provisions of this Mortgage shall not render any other provision invalid or
unenforceable. In lieu of any invalid or unenforceable provision, there shall be
added automatically a valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.

9.6. Binding Effect. The covenants, conditions, waivers, releases and agreements
contained in this Mortgage shall bind, and the benefits thereof shall inure to,
the parties hereto and their respective heirs, executors, administrators,
successors and assigns and are intended and shall be held to be real covenants
running with the land; provided, however, that, except in connection with a
transfer expressly permitted by the Credit Agreement or consented to in writing
by Mortgagee, this Mortgage cannot be assigned by Mortgagor without the prior
written consent of Mortgagee, and any such assignment or attempted assignment by
Mortgagor shall be void and of no effect with respect to Mortgagee.

9.7. Modifications. This Mortgage may not be supplemented, extended, modified or
terminated except by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification or discharge is
sought. Mortgagee may release, regardless of consideration, any part of the
Property without, as to the remainder, in any way impairing, affecting,
subordinating or releasing the lien or security interests evidenced by this
Mortgage, the Credit Agreement or the Other Documents or affecting the
obligations of Mortgagor or any other party to pay the Liabilities or perform
and discharge the Liabilities.

9.8. Governing Law. This Mortgage shall be governed, construed, interpreted and
enforced in accordance with the laws of the State of New York, without regard to
principles of conflicts of law, except as to matters relating to the creation,
perfection and enforcement of the liens on and security

 

Page 14



--------------------------------------------------------------------------------

interests in the Property (including, without limitation, requests for
injunctive relief or appointment of a receiver) which shall be governed by the
laws of the state where the Property is located.

9.9. Non-Merger. In the event Mortgagee shall acquire title to the Property by
conveyance from Mortgagor or as a result of foreclosure, this Mortgage shall not
merge in the fee estate of the Property but shall remain and continue as an
existing and enforceable lien for the Liabilities secured hereby until the same
shall be released of record by Mortgagee in writing.

9.10. Federal Tax Identification Number. Mortgagor hereby represents and
warrants to Beneficiary that Mortgagor’s Federal Tax Identification number is
86-0699193.

10. STATE SPECIFIC PROVISIONS

10.1. Principles of Construction. In the event of any inconsistencies between
the terms and conditions of this Article and the other terms and conditions of
this Mortgage, the terms and conditions of this Article shall control and be
binding.

[Signature page follows]

 

Page 15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor, intending to be legally bound, has duly executed
and delivered this Mortgage as of the day and year first above written.

 

WITNESSES:    

MORTGAGOR:

WINCUP HOLDINGS, INC.

/s/ Caroline J. Williamson     By:   /s/ Michael T. Kennedy Name: Caroline J.
Williamson       Name: Michael T. Kennedy       Title: President and CEO /s/
Victoria W. O’Rourke       Name: Victoria W. O’Rourke      



--------------------------------------------------------------------------------

COMMONWEALTH OF PENNSYLVANIA

   )       )   

SS.   

COUNTY OF DELAWARE

   )   

I CERTIFY that Michael T. Kennedy, the President and CEO of WINCUP HOLDINGS,
INC., a Delaware corporation, personally appeared before me, who I am satisfied
to be the person who signed the foregoing instrument, and acknowledged that
he/she was authorized to execute the same as the act of said corporation.

GIVEN under my hand and official seal this 1st day of December, 2005.

 

     

/s/ Susan E. Dear

    Notary Public

Commission expires January 8, 2009.

    [SEAL]

Notarial Seal

Susan E. Dear, Notary Public

Bethel Twp., Delaware County

My commission expires January 8, 2009

   



--------------------------------------------------------------------------------

SCHEDULE A

Legal Description

Being 9.6833 acres of land situated in the State of Ohio, County of Madison and
in the Village of Mount Sterling:

Being most all of that 9.93 acres in VMS 464, the same shown transferred from
Joseph L. Ray to Ohio Rotary Drilling Co., Inc., by warranty deed #67071, June
1969, bounded and more particularly described as follows:

Beginning with a steel pipe set in the east line of the first alley east of
North High Street running between Third Avenue and Fourth Avenue and 66 feet
northerly from the southerly line of Third Avenue Projected; said pipe also the
northwestern corner to Grove City Farmer’s Exchange in VMS 464 Village of Mount
Sterling, Pleasant Township, Madison County, Ohio, thence with the east line to
alley North 25 deg. 41’ West, 344.72 feet to a pipe; thence North 64 deg. 04’
East, 351.70 feet to a pipe about 2 feet north of a fence and on the boundary
between A. Ross Alkire Jr’s 74.544 acres and this tract being described; thence
with said line (marked in part by the remains of broken off concrete post, wood
posts, tree stumps, etc.) North 71 deg. 15’ East, 908.36 feet to a pipe 1.60
feet north of a 6 inch pipe and post filled with concrete; thence with the line
of a wire fence South 22 deg. 42’ East, 173.81 feet to a corner post and fence
junction on the right of way to B and O Railroad; thence with said right of way
South 45 deg. 40’ West, 461.85 feet to a pipe; thence South 70 deg. 18’ West,
811.25 feet to the point of beginning.

This tract is found to contain 9.6833 acres of land, more or less, in VMS 464,
Village of Mount Sterling, Ohio.

Parcel No. 18-00189.000